Order issued November ip , 2012




                                             In The
                                 (Court of Apprats
                        Ififtil District of &txas at Dallas

                                     No. 05-11-01053-CR


                           HENRY O'BRYAN TUBBS, Appellant
                                               V.
                             THE STATE OF TEXAS, Appellee

                                            ORDER

                         Before Justices Moseley, Fillmore, and Myers

       Appellant's motion for extension of time to file a motion for rehearing, filed on November

1, 2012, is GRANTED. The deadline for appellant to file his motion for rehearing is extended to

Monday, November 19, 2012. See TEX. R. APP. P. 4.1( a), 49.1, 49.8.



                                                           ‘:3ra-4w)ert.a.
                                                    LANA MYERS
                                                    JUSTICE